Citation Nr: 9901113	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for shell 
fragment wound scar of the left buttock, with paresthesias of 
the left leg, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased disability rating for shell 
fragment wound scar of the right leg, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for the veteran's service 
connected scarring, left buttock, right leg and right foot, 
with paresthesias of the left leg.  By an April 1995 rating 
action, the RO assigned a separate 10 percent rating for 
residuals of a shell fragment wound to the right foot.  

The case was previously before the Board in April 1997 when 
the RO's denial of a rating greater than 10 percent for right 
foot disability was affirmed by the Board.  At that time 
appellate review of the issue of increased disability rating 
for service connected scars of left buttock and right leg, 
with paresthesias of the left leg was deferred pending 
further development on remand.

By a rating action in April 1998, a separate 10 percent 
disability rating was assigned for residuals of shell 
fragment wound scarring the right calf.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Scar of the left buttock is manifested by a tender scar, 
surrounded by an area of numbness and paresthesia; neither 
muscle damage nor impairment of function is demonstrated.

3.  Residuals of shell fragment wound, scarring the right 
leg, is manifested by a tender scar surrounded by an area of 
numbness and paresthesia; neither muscle damage nor 
impairment of function is demonstrated.


CONCLUSIONS OF LAW

1.  A shell fragment wound scar of left buttock is not more 
than 10 percent disabling in accordance with applicable 
schedular criteria. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Codes 8526, 
7803, 7804, and 7805 (1998). 

2.  A shell fragment wound scar of the right leg is not more 
than 10 percent disabling in accordance with applicable 
schedular criteria. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and Part 4, Codes 7803, 
7804, and 7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran was wounded 
in action in August 1944 due to enemy shrapnel in France.  
The veteran sustained a penetrating shell fragment wound in 
the left buttock, a penetrating wound of the right leg, 
described as slight, and a through and through wound of the 
right foot, also described as slight.  He was hospitalized 
for debridement and secondary closure of his wounds.  The 
veteran was returned to duty in November 1944.  At his 
separation examination in February 1946, the veteran 
indicated that he had pain in his leg and foot after long 
walks.  He had no other residual complaints.  Physical 
examination revealed well-healed scars on the veteran's right 
leg and left buttock.  

By a rating decision in March 1946 service connection was 
granted for shell fragment wounds of the right foot and leg 
and left buttock, with well healed scars of the right leg and 
left buttocks.  A noncompensable evaluation was assigned.  

On VA examination in April 1947, the veteran completed a 
medical and industrial history in which he indicated that he 
could not sit in one position for very long and that the cold 
weather would bother his right foot.  The veteran's chief 
complaint was that since his August 1944 injury he had had 
vague paresthesias in the left leg with prolonged sitting.  
Examination revealed a one inch scar over the ischium 
tuberosity, and a three-quarter inch scar over the lateral 
aspect of the upper third of the right leg, as well as scars 
on and between the toes of the right foot.  All were well 
healed and non-adherent.  There was no evidence of more than 
minimal tissue destruction of any of the noted scars and no 
apparent dysfunction of any involved area.  The veteran was 
diagnosed as having cicatrices of the left buttock, right leg 
and right foot, as the result of shrapnel wounds, manifested 
by vague paresthesias of the left leg. 

By a May 1947 rating action, the RO characterized the 
service-connected disabilities as cicatrices, left buttocks, 
right leg and right foot, with vague paresthesias, of left 
leg, assigning a 10 percent disability rating.
 
On VA examination in May 1949 the veteran reported that his 
left leg occasionally went to sleep over the entire aspect, 
on prolonged sitting.  The discomfort was described as very 
mild.  Objective examination revealed a circular scar, one 
inch in diameter over the posterior medial aspect of the left 
buttock and a scar one inch in length over the posterior 
aspect of the upper third of the right lower leg.  Both were 
well-healed, non-tender, non-adherent, with slight depression 
and loss of muscular substance.  Examination of the left hip 
disclosed no redness, tenderness or swelling and there was 
full range of motion.  Tests for sensation in the left lower 
extremity revealed no aberrations.  The diagnoses were 1. 
Cicatrix, skin and muscle, lower extremities. 2. No 
neurological disabilities found on this examination.  

Private medical records dated in November 1992, demonstrate 
the veteran complained of having burning feet for 3 to 4 
weeks, with symptoms mostly in the right foot, though some 
burning was felt in the left foot.  Peripheral neuritis was 
noted.  When the veteran was seen for unrelated complaints in 
January 1993, a neurological evaluation indicated that his 
sensory and motor functions were intact.  

The April 1995 rating action which assigned a separate 
10 percent evaluation for right foot disability, confirmed 
the 10 percent disability evaluation for service connected 
cicatrices, scars, of left buttock, right leg with vague 
paresthesias of left leg, evaluating that disability on the 
basis of paralysis of the anterior crural nerve.  

The report of a VA neurologic examination conducted in August 
1997 indicates the veteran gave a history of pain in his left 
buttock since 1944.  At the time of examination he reported 
that the left buttock wound was uncomfortable with an area of 
numbness surrounding it.  He also noted that he had 
occasionally had paresthetic feelings in his left leg.  
Objective examination revealed markedly decreased vibration 
in both feet and legs to the mid shin, and marked decrease in 
proprioception in both feet.  A well healed scar, described 
as two centimeters in diameter, was noted on the left 
buttock.  Deep tendon reflexes were 2s at the knees, and 
zero at both ankles, with downgoing toes, bilaterally.  The 
examiners diagnosis was that the veteran appeared to have 
two separate conditions: 1. A symmetric peripheral neuropathy 
of a type which had not been determined after examination of 
the record. 2. Neuropathic pain and numbness related to his 
separate shell fragment wound to the right foot.  There also 
was numbness and discomfort surrounding the left buttock scar 
due to projectile entry.  

On March 1998 VA examination for peripheral neuropathy it was 
noted the veteran had scars in the region of the left buttock 
and the right upper calf, which were well healed, with 
surrounding areas of paresthesia.  There was no herniation 
present.  The pertinent diagnosis was shrapnel wounds of the 
left buttock and right leg with numbness in the area of the 
scars.  A March 1998 VA examination for scars disclosed a one 
inch shrapnel fragment wound scar of the right posterior 
lateral aspect of the calf, and a one and three-fourths inch 
by three fourth inch scar on the left buttock.  Both scars 
were considered well-healed, but were tender.  There was no 
adherence or ulceration of the skin, no inflammation, edema 
or keloid formation, and no elevation or depression of the 
skin.  The texture and color of the scars was normal in 
comparison to other areas of skin.  Neither scar involved 
tissue loss and it was also noted that there was no muscle 
atrophy in the area of the buttock.  It was considered that 
there was no disfigurement.  The diagnosis was shell fragment 
wound of the right leg, residual scar; shell fragment wound 
of the left buttock, residual scar.  


Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims are not implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Additionally, 
there is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claims, as mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
persons ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 

evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.40 requires consideration of functional disability due to 
pain and weakness.  

It is noted that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice, or more, for the 
same symptomatology; which would result in overcompensation 
for the actual impairment of earning capacity.  Brady v. 
Brown, 4 Vet.App. 203, 206 (1993).  The evaluation of the 
same manifestation under multiple diagnoses is not 
contemplated by the regulatory provisions, which state that 
such "pyramiding" is to be avoided.  38 C.F.R. § 4.14 (1998).  
The critical element for evaluation under multiple codes is 
that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet.App. 259 (1994).

The veteran's service connected disabilities, shell fragment 
wound scarring of the left buttock and shell fragment 
scarring of the right leg, are currently rated under the 
schedular criteria pertaining to the evaluation of scars.  
Under the provisions of Diagnostic Code 7803, superficial 
scars, that are poorly nourished, with repeated ulceration, 
warrant a 10 percent disability rating.  Superficial scars 
that are tender and painful on objective demonstration are 
rated as 10 percent disabling under Diagnostic Code 7804, and 
pursuant to Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.  Neither 
Diagnostic Code 7803 nor 7804 provide for a rating higher 
than 10 percent.

The pertinent medical evidence demonstrates that both 
disabilities are currently manifested by a tender scar 
surrounded by an area of numbness.  The record reflects no 
muscle atrophy or impairment in the area of the left buttock, 
and there is no evidence of functional loss related to either 
scar.  Accordingly, the 10 percent 

evaluation provided for a tender scar under Code 7804 is the 
highest rating available for each of the scars refected by 
the evidence.  

It is also noted that the veteran's disability was previously 
rated under the provisions of Diagnostic Code 8526, 
pertaining to the evaluation of paralysis of the anterior 
crural nerve (femoral).  Pursuant to Code 8526 a 40 percent 
evaluation is assigned for complete; paralysis of the 
quadriceps extensor muscles.  Severe incomplete paralysis is 
rated as 30 percent disabling, and a 20 percent rating is for 
assignment where incomplete paralysis is moderate.  Mild 
paralysis warrants a 10 percent rating.  However, the Board 
notes that the record reveals no objective medical evidence 
of the left leg paresthesias which were reportedly related to 
the left buttock wound.  When the veteran's complaints were 
first noted in the 1940s, tests for sensation in the left 
lower extremity revealed no aberrations, and it was concluded 
that no neurological disability was present.  The current 
examination reports show the veteran did not raise any 
specific, current complaint in this regard and no pertinent 
medical findings were recorded.  Although the veteran was 
found to have a symmetric peripheral neuropathy in the feet, 
of unknown etiology, as well as some bilateral peripheral 
neuritis, there is no indication that those conditions, which 
affect both lower extremities, below the level of mid shin 
only, are manifestations of the wound of the left buttock.  
Accordingly, the record presents no evidentiary support for a 
rating higher than 10 percent for the residuals of the 
veteran's left buttock wound, on the basis of left leg 
paresthesias.

In conclusion the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected shell fragment 
wound scar of the left buttock, with paresthesias of left 
leg, and the shell fragment wound scar of the right leg.  
Accordingly, there is no doubt to be resolved in the 
veterans favor.  38 U.S.C.A. § 5107.



ORDER

A disability rating greater than 10 percent for a shell 
fragment wound scar of the left buttock is denied. 

A disability rating greater than 10 percent for a shell 
fragment wound scar of the right leg is denied. 



		
	C.W. Symanski
Member Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.

- 2 -
